Electronically Filed
                         SCWC-12-0000697
                                                    Supreme Court
                                                    SCWC-12-0000697
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                    22-JAN-2014
                          KAREN RYAN,               12:28 PM
                Respondent/Plaintiff-Appellant,
                               vs.
             MARY LYNNE BOLAND, KAHANA MANOR AOAO,
    Petitioners/Defendants/Cross-Claim Defendants/Appellees,
                               and
                      TERRENCE D. PALMER,
      Respondent/Defendant/Cross-Claim Defendant/Appellee,
                               and
           ALPHA SECURITY, INC., LOWSON AND ASSOCIATES,
    Respondents/Defendants/Cross-Claim Plaintiffs/Cross-Claim
                       Defendants/Appellees.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000697; CIV. NO. 10-1-0791(1))
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     Circuit Judge Ochiai, in place of Acoba, J., recused.)
          Petitioners/Defendants/Cross-Claim Defendants/Appellees

Mary Lynne Boland and Kahana Manor AOAO’s Application for Writ of

Certiorari, filed on December 9, 2013, is hereby rejected.

          DATED: Honolulu, Hawai#i, January 22, 2014.

 Sidney K. Ayabe and                 /s/ Mark E. Recktenwald
 Ryan I. Inouye
 for petitioners                     /s/ Paula A. Nakayama
 Mary Lynne Boland and
 Kahana Manor AOAO                   /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Dean E. Ochiai